DETAILED ACTION
Claims 5, 6, 10, and 17 are amended. Claims 4, 7, and 16 are cancelled. Claims 1-3, 5-6, 8-15, and 17-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claim 10, submitted on 04/06/2021, are satisfactory to overcome the claim objections directed to claim 10 in the Final Office Action dated 01/06/2021.
Amendments to claims 5, 6, and 17, submitted on 04/06/2021, are satisfactory to overcome the rejections under 35 U.S.C. 112(b) directed to claims 5, 6, and 17 in the Final Office Action dated 01/06/2021.

Allowable Subject Matter
Claims 1-3, 5-6, 8-15, and 17-20 are allowed.
Cabezas et al. (US 2011/0167293 A1; hereinafter Cabezas) discloses performing tests on I/O adapters 120 in a multi-client 152a-152n environment during a fail over state (see e.g. Cabezas, paragraphs 20-24; Fig. 2-3). However, Cabezas does not explicitly disclose each adaptor 120 having a corresponding timeout threshold and/or the tests being shorter than the corresponding timeout threshold as recited in the claims.
Bartfai et al. (US 2003/0101367 A1; hereinafter Bartfai) discloses maintaining a threshold and time interval for critical adapter errors. However, Bartfai does not explicitly 
Therefore, in view of the limitations “the first client of the clients assigned to the multi-client adapter has a timeout threshold, and wherein the testing procedure is longer than the timeout threshold, and wherein the testing procedure includes a plurality of tests, and wherein each test of the plurality of tests is shorter than the timeout threshold”, “instructing the computer system to operate in an active state, the active state causing the multi-client adapter to resume a network connection for the first client” recited in claim 1, the similar limitations recited in claims 12 and 18, and the other limitations recited therewith, claims 1, 12, and 18, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1, 12, and 18 are allowed. Claims 2-3, 5-6, 8-11, 13-15, 17, and 19-20 are also allowed due to their dependency on allowable independent claims 1, 12, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194